
	
		I
		112th CONGRESS
		2d Session
		H. R. 5965
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To require the Chief of the Forest Service to make the
		  Forest Service First and Second Generation Modular Airborne FireFighting System
		  (MAFFS) units available to units of the Air National Guard and Air Force
		  Reserve that have the aircraft capability and pilot and crew member training
		  adequate for utilizing such firefighting systems to help alleviate the shortage
		  of air tankers to fight wildfires.
	
	
		1.Availability of Forest
			 Service First and Second Generation Modular Airborne FireFighting Systems
			 (MAFFS) for Air National Guard and Air Force Reserve
			(a)First generation
			 MAFFS unitsIn order to help
			 alleviate the shortage of air tankers to fight wildfires, the Chief of the
			 Forest Service shall make the eight Forest Service First Generation Modular
			 Airborne FireFighting System (MAFFS I) units available, without compensation,
			 to units of the Air National Guard and Air Force Reserve that have C–130H
			 aircraft configured to contain such a MAFFS unit and adequate pilot and crew
			 member training in the use of such a MAFFS unit.
			(b)Second
			 generation MAFFS units
				(1)Requirement to
			 make units availableIn order
			 to help alleviate the shortage of air tankers to fight wildfires, the Chief of
			 the Forest Service shall make the nine Forest Service Second Generation Modular
			 Airborne FireFighting System (MAFFS II) units immediately available, without
			 compensation, to units of the Air National Guard and Air Force Reserve as
			 follows:
					(A)Up to two MAFFS II units will be located at
			 the Air National Guard unit in Cheyenne, Wyoming.
					(B)Up to two MAFFS II units will be located at
			 the Air National Guard unit in Charlotte, North Carolina.
					(C)Up to two MAFFS II units will be located at
			 the Air Force Reserve unit in Colorado Springs, Colorado.
					(D)A minimum of three
			 MAFFS II units will be located at the Channel Islands Air National Guard Base,
			 California.
					(2)ConfigurationThe MAFFS II units to be made available
			 under subparagraphs (A), (B), and (C) of paragraph (1) are intended for use in
			 MAFFS-configured C–130H aircraft. The MAFFS II units to be made available under
			 subparagraph (D) of such paragraph are intended for use in MAFFS-configured
			 C–130J aircraft.
				(c)Priority for
			 domestic sources of air tanker supportThe Chief of the Forest Service may not
			 procure air tankers to fight wildfires from a foreign government unless the
			 Chief of the Forest Service certifies to Congress that MAFFS air tanker support
			 available from units of the Air National Guard and Air Force Reserve—
				(1)is being fully
			 utilized; or
				(2)is not sufficient
			 to address wildfires on National Forest System land.
				(d)Implementation
			 reportNot later than 30 days
			 after the date of the enactment of this Act, the Chief of the Forest Service
			 shall submit to the Committees on Agriculture and Natural Resources of the
			 House of Representatives and the Committees on Agriculture, Nutrition, and
			 Forestry, and Energy and Natural Resources of the Senate a report
			 describing—
				(1)how the Forest
			 Service intends to make the MAFFS II units immediately available under
			 subsection (b); and
				(2)the process and proposed timeline to make
			 the MAFFS I units available under subsection (a).
				
